     Case 4:19-cr-00080-RSB-CLR Document 123 Filed 10/30/20 Page 1 of 1




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

UNITED STATES OF AMERICA,             )
                                      )
v.                                    )             CR419-080
                                      )
LEVI JOSEPH OURY,                     )
                                      )
              Defendant.              )

                                 ORDER

     E. Jay Abt, counsel for defendant, has filed a motion for leave of

absence requesting 130 days of leave during the fourteen-month period of

November 2020 to the end of 2021. Doc. 122. Mr. Abt has provided no

specific reason for any of the requested time. While counsel is entitled to

seek leave (and leave requests are generally granted liberally), his request

to be unavailable for nearly one-third of the fourteen months is excessive.

As such, the motion is DENIED WITHOUT PREJUDICE to refile for a

narrower window of time and/or a more specific justification for the

requested dates.

     SO ORDERED, this 30th day of October, 2020.

                                   _______________________________
                                   __
                                   __
                                   ________
                                          _____________
                                                     _ ____
                                                         _____
                                                         __
                                   CHRISTOPHER
                                   CHRISTOPO HER L. RAY Y
                                            STATE
                                   UNITED STATEST S MAGISTRATE
                                                     MAGISTR       JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA
